DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3 and 5-9, there is no cited art that discloses a circuit comprising a comparator core, a first stage, a capacitor, a first input, a second input, a second stage, a first switch and a second switch connected and operative as recited in claim 1 and further including “a voltage generator coupled to the first stage, the second stage, and a third stage, the voltage generator configured and arranged to generate and provide a first voltage to the first stage and a second, different voltage to the second stage and the third stage based on a predetermined input current, a maximum current of the first stage and the second stage being based on the predetermined input current (Examiner’s emphasis).
There is no cited art that discloses the voltage generator to provide a first voltage to the first stage and the second voltage (that is different from the first) to both a second and third stage.  While Levinson (USPN 5,880,623) discloses the use of at least three stages (e.g., 402-1; 402-2; 402-3, etc.), Levinson discloses the use of a separate level shifter (406-1 to 406-4 of the voltage generator circuitry) generating a distinct voltage for each stage. Furthermore, Levinson discloses that doing so allows the level shifters to “operate with a reduced drain-to-source voltage” (see Col. 6 lines 3-6). Thus, there is no 
Claims 10-13, 15-17, 19 and 20 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849